Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 3-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horne (US20140266561).
2.	Regarding claims 1 and 3-9, Horne teaches a fusing apparatus (see Fig. below), comprising: a main connection member positioned on a main path and including a first side and a second other side electrically connected to the main path, respectively;
a sub connection member positioned on a sub path and including a first side and a second side electrically connected to the sub path, respectively; and
a shifting member positioned between the main connection member and the sub connection member, and configured to move from being coupled to the main connection member to being coupled to the sub connection member to shift from a connected state of the main connection member to a connected state of the sub connection member (see Fig. below) .


    PNG
    media_image1.png
    784
    932
    media_image1.png
    Greyscale

3.	Regarding claim 15, Horne teaches a power supply (not shown), such as a rechargeable battery [0059]

Allowable Subject Matter
Claims 2, 10-14 are allowable over the prior art of record




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722